DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application has Provisional 62/879,847 filed on 07/29/2019.
This application has been transferred from Examiner Johnson to Examiner Fu.

Status of Claims
	Claims 1-4, 8, 9, 11-19, and 21-23 are currently pending and rejected.	
	Claims 5-7, 10, and 20 are cancelled.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4, 8, 9, 11-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards performing a multi-level analysis on catastrophic risk exposure of a real-estate portfolio and outputting result.  The concept is clearly related to managing interaction between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1-4, 8, 9, 11-19, and 21-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1-4, 8, 9, 11-19, and 21-23 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards performing a multi-level analysis on catastrophic risk exposure of a real-estate portfolio and outputting result.  The concept comprises the steps of:
storing a plurality of catastrophic event models
receiving a risk exposure analysis request identifying a user portfolio including property locations, catastrophic event information, and an analysis radius representing distance from the catastrophic event
accessing stored catastrophic event information and catastrophic event models
calculate a risk exposure accumulation value
calculate a combined risk exposure accumulation value of adjacent geographic areas
identifying grouping of geographically adjacent geographic areas exceeding a predetermined risk exposure accumulation value
retaining a central geographic area of the geographically adjacent geographic areas as a respective region of interest
generating a buffered analysis zone based on application of a buffered analysis region to the central geographic area
applying a grid comprising a plurality of intermediate points
calculating an intermediate point exposure accumulation value for the respective intermediate point
identifying one or more intermediate points of interest based on the respective intermediate point exposure accumulation value exceeding a calculated risk exposure accumulation value
outputting result of risk exposure analysis
Even though the independent claims 1 and 13 are lengthy, they still follow the same pattern of the ineligible claims in Electric Power Group v. Alstom, because they are directed to a process of obtaining data (i.e. accessing information from database or Internet), analyzing the obtained data (i.e. performing calculations and determinations analogous to human mental processing), and providing result of the analysis (i.e. outputting result of analysis).  Moreover, each of the catastrophic risk exposure analysis can be performed mentally.  The steps of storing models and catastrophic event and outputting result of analysis can be done by writing down the information on paper.  The computer elements (processing circuitry and computer readable memory) are merely extra-solution that automate human processing.  As such, the present claims fall within the Certain Method of Organizing Human Activity grouping and Mental Processing grouping, according to 2019 Revised Patent Subject Matter Eligibility Guidance.  
The novelty of the claimed invention lies entirely in the steps of data analysis, which is in the realm of abstract concept.  No matter how novel the data analysis steps are, they are still describing an abstract concept.  The amended claims do not contain features that are directed to improve computer function or other technology.  Therefore, the claims recite an abstract idea.
Prong Two
The independent claims 1 and 13 recite a processing circuitry coupled with a memory as additional elements.  The additional elements are claimed to perform basic computer functions, such as storing data, receiving request over network, accessing data, performing calculations, automating analytic steps that are analogous to mental processing, and outputting result.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  
Dependent claims 2-4, 8, 9, 11, 12, 14-19, and 21-23 do not recite any additional element other than the processing circuitry and the memory.  The processing circuitry and the memory also perform the same basic computer functions, such as storing data, receiving request over network, accessing data, performing calculations, automating analytic steps that are analogous to mental processing, and outputting result, in the dependent claims.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing computer technology in a networked computer environment.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
In the response filed on 07/30/2021, Applicant stated that independent claims have been amended to highlight technical features of the claimed invention responsive to concerns cited in the previous Office Action.  However, Applicant did not provide any explanation how the amended features provide technical improvement over existing computer technology.  Claim 1, for example, is amended with the following new features:
a non-transitory database storage region storing a plurality of catastrophic event models, wherein each catastrophic event model comprises geo-coded information relevant to a respective catastrophic event of at least one type of catastrophic event (note: “receiving, processing, and storing data” is a basic computer function in MPEP 2106.5(d); specifying what data is being stored, in this case catastrophic event models, does not improve computer function)
receive, from a remote computing device of a user via a network, a risk exposure analysis request identifying a) a user portfolio comprising a plurality of locations, wherein each location of the plurality of locations is associated with a geographically distinct properties in the user portfolio, b) a catastrophic event identification information comprising at least one of i) a type of catastrophic event of the at least one type of catastrophic event, and ii) an identifier corresponding to a particular model of the plurality of catastrophic event models, and c) an analysis radius representing a geographic distance (note: the amended limitations only describe what the risk exposure analysis request is; they are not even steps being performed by the processing circuitry; the computer element in this step merely performs “receiving or transmitting data over a network”, which is a basic computer function in MPEP 2106.5(d))
access, from the non-transitory database storage region responsive to the catastrophic event identification information, at least one catastrophic event model of the plurality of catastrophic event models (note: this step merely requires accessing data from database; “receiving, processing, and storing data” is a basic computer function in MPEP 2106.5(d))
calculate, for each location of the plurality of locations using geo-coded information contained in the at least one catastrophic event model, a risk exposure accumulation value indicating an amount of catastrophic risk exposure for a respective geographic area sized based on the analysis radius and surrounding the respective location (note: the computer elements here are still just performing repetitive calculations, which is a basic computer function in MPEP 2106.5(d))
calculate, for each grouping of plurality of groupings of geographically adjacent geographic areas containing a respective two or more locations of the plurality of locations  (note: the computer elements here are still just performing repetitive calculations, which is a basic computer function in MPEP 2106.5(d))
identify, for each grouping of the plurality of groupings, at least one grouping of geographically adjacent geographic areas exceeding a predetermined risk exposure accumulation value (note: the computer elements here are performing simple mathematical comparison between the accumulation value of each groupings to a threshold value)
retain, from the at least one grouping, a central geographic area of the geographically adjacent geographic areas as a respective region of interest of one or more regions of interest (note: retain information is store data, and “receiving, processing, and storing data” is a basic computer function in MPEP 2106.5(d))
There are other minor amendments to the claim steps, but they do not change the functions being performed by the computer elements.  The amended features do not improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  Therefore, the amended claims do not integrate the abstract concept into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a processing circuitry coupled with a memory as additional elements.  The additional elements are claimed to perform basic computer functions, such as storing data, receiving request over network, accessing data, performing calculations, automating analytic steps that are analogous to mental processing, and outputting result.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer technology.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Response to Remarks
Applicant's arguments filed on 07/30/2021 have been fully considered but they are not persuasive.  Applicant stated that independent claims have been amended to highlight technical features of the claimed invention responsive to concerns cited in the previous Office Action.  However, Applicant did not provide any explanation how the amended features provide technical improvement over existing computer technology.  The amended limitations have been addressed in the rejection under 35 U.S.C. 101, especially step 2A prong two.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
NOV-2021